IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN ELLIS HARTLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4375

JULIE JONES, Secretary, Florida
Department of Corrections and
STATE OF FLORIDA,

     Respondents.
___________________________/

Opinion filed October 7, 2015.

Petition for Ineffective Assistance of Counsel -- Original Jurisdiction.

John Ellis Hartley, pro se, for Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Dorothy Ridgway, Acting General
Counsel, Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the
merits.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.